Exhibit 10.5(a)
June 9, 2009
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe
     Re: Management Agreement Renewals
Dear Mr. Rowe:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   Smith Barney
Diversified Futures Fund L.P. II     •   SB Bristol Energy Fund LP     •   CMF
SandRidge Master Fund L.P.     •   Bohdan Mysko     •   CMF SandRidge Feeder
(Cayman) Ltd.     •   UDC International     •   Citigroup Energy Advisors
Portfolio L.P.     •   Citigroup Diversified 2000 Futures Fund L.P.     •  
Citigroup Diversified Futures fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CITIGROUP MANAGED FUTURES LLC
    By:   /s/ Jennifer Magro       Jennifer Magro      Chief Financial Officer
and Director        By:   /s/ Andrew M. Rowe        Print Name:  Andrew M. Rowe
   

JM/sr

 